IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43908

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 630
                                                )
       Plaintiff-Respondent,                    )   Filed: August 4, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ZACHARY EUGENE THARP,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of seven years, for unlawful discharge of a firearm into a
       dwelling house, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Zachary Eugene Tharp pled guilty to unlawful discharge of a firearm into a dwelling
house. I.C. § 18-3317. In exchange for his guilty plea, additional charges were dismissed. The
district court sentenced Tharp to a unified term of fifteen years, with a minimum period of
confinement of seven years. Tharp appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Tharp’s judgment of conviction and sentence are affirmed.




                                                   2